Opinion of court by
Chief Justice.
The evidence in the case establishes a forcible passi7ig of the turnpike gate, within the meaning of the 17th section of the act of incorporation. Act 28th February, 1849, Pamph. 194. The gate was passed by the defendant, after he had been refused permission to pass without payment of toll, without the consent and against the will of the keeper. It is not necessary, to bring the case within the provision of the statute, that the defendant should have been resisted by force, or that violence should have been offered. Nichols v. Bertram, 3 Pick. 343; The Proprietors, &c. v. Taylor, 6 N. Hamp. 499.
The material question is, whether the defendant, under the facts presented by the case, is liable for tolls, or whether he comes within the provision of the 14th section of the act, which exempts from tolls “any person passiug to or from his common business on his farm.5’ The design of the legislature was, doubtless, to relieve from tolls those engaged in the ordinary pursuits of agriculture. Whether the individual lives upon his farm, or off of it; whether he cultivates one farm, or more than one, he is equally within the exemption. To Mmit the exemption, according to its strict literal terms, to the *209individual cultivating one farm or pioce of land would defeat the manifest intent of the legislature. The case falls directly within the authority of The Newbury and Cochecton Turnpike Co. v. Belknap, 17 J. R. 33. The language of the statute in both cases is the same.
The principle to be deduced from the numerous cases cited by the plaintiff’s counsel is, that a reasonable interpretation must be given to the actthat the exemption is not to be enlarged beyond the fair import and spirit of the enactment to the prejudice of the owners of the franchise, nor, on the other hand, restricted by a literal interpretation within narrower limits, than is required by the obvious intent and reason of the act. Hearsey v. Pruyn, 7 J. R. 179; Hearsey v. Boyd, 7 J. R. 183; Chestney v. Coon, 8 J. R. 150; Stratton v. Herrick, 9 J. R. 356; Stratton v. Hubbell, 9 J. R. 357; Wooster v. Vanvechten, 10. J. R. 478; Medford Turnpike Co. v. Torrey, 2 Pick. 538; Kent v. The Newburyport Turnpike Co., 4 Pick. 388.
In Harrison v. Brough, 6 T. R. 706, notwithstanding the apparently strict literal construction of the act, Lord Kenyon held that the plaintiff was neither within the* words nor the spirit o,f the exemption. The same principle was adopted in Chambers v. Evans, 2 Camp. 393.
The ruling of the judge at the circuit was correct. The rule to show cause must be discharged.
Justices Qaniix and Haines, concurred,
Rule discharged.